Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to claim 1 Ishikawa et al. (US. 9,484,647 B2) teaches “A connector comprising: an insulating housing that is fixed to a casing of a first device at a communication part through which an opening of the casing of the first device and an opening of a casing of a second device communicate with each other; a conductor unit including a plurality of conductors arranged in a row and an insulating holding body integrally molded with the conductors; and a sealing member that seals between the conductor unit and the housing, wherein each of the conductors includes a plate-shaped body and terminal parts provided at both ends of the body, respectively, the holding body includes a fitting part fitted to the housing.”(Connector 10, Housing 50, Sealing 24, Conductor 20, and Holder Body 30)
Ishikawa et al. (US. 9,484,647 B2) does not teach “a plurality of covering parts each extending from the fitting part along the body and individually surrounding the body, and insulating walls each extending from the covering part and dividing the two adjacent terminal parts, and each of the insulating walls has a main wall part and the main wall part extends on an extension line of a gap between the two adjacent covering parts and divides the two adjacent terminal parts.

”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 1, these limitations, in combination with remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2-6 are dependent on claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831